Citation Nr: 1629135	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-45 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease from July 2, 2010, to May 5, 2014.  

2.  Entitlement to an evaluation in excess of 30 percent for status post right knee replacement from June 1, 2015.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).   

An April 2014 Board decision denied entitlement to a rating in excess of 10 percent for right knee degenerative joint disease prior to July 2, 2010.  At the same time, the Board remanded the claim for entitlement to a rating in excess of 10 percent for right knee degenerative joint disease after July 2, 2010, for additional development.  As discussed below the requested development has been substantially complied with and the claim is ready for appellate review.  See Stegall v. West, 11 Vet.  App. 268 (1998). 

A November 2014 rating decision granted service connection for the right knee replacement (previously rated as right knee degenerative joint disease) with an evaluation of 100 percent from May 6, 2014; a 30 percent evaluation was assigned from June 1, 2015.  The Veteran did not file any document with VA expressing disagreement with the November 2014 decision regarding the knee replacement evaluation.  However, the Veteran's claim for an increased rating for the right knee has been continuously on appeal and the right knee replacement is a manifestation of the Veteran's service-connected right knee disability.  Additionally, the November 2014 rating decision acknowledged that the evaluation assigned to the status post right knee replacement was not the maximum benefit provided by the rating schedule and therefore, the claim was still considered in appellate status.  As a 100 percent rating is the highest rating available, the issues indicated above has been styled to reflect only those periods during which a total rating was not in effect as on appeal to the Board.  

The issue of entitlement to a rating in excess of 30 percent after June 1, 2015, for status post right knee replacement with residual surgical scar is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period on appeal the Veteran's right knee disability was characterized by extension to 10 degrees and flexion to 110 degrees, at worst.  There is x-ray evidence of arthritis.  There are complaints of instability and locking without objective evidence on testing. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5003, 5010, 5257-5261 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran's right knee disability is currently rated under 38 C.F.R. § 4.71a, Code 5010.  The assignment of a particular diagnostic code to evaluate a disability is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology. 

Code 5010 rates arthritis, due to trauma, substantiated by x-rays, and advises it is to be rated as degenerative arthritis under Code 5003.  Code 5003 provides that arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When limitation of motion would be noncompensable under a limitation of motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The knee is considered a major joint.  38 C.F.R. § 4.45(f).

A knee disability can be rated for both limitation of leg flexion under Code 5260 and limitation of leg extension under Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004). 

Under Code 5260, leg flexion limited to 60 degrees warrants a noncompensable rating.  Leg flexion limited to 45 degrees warrants a 10 percent rating.  Leg flexion limited to 30 degrees warrants a 20 percent rating.  Leg flexion limited to 15 degrees warrants a 30 percent rating.  8 C.F.R. § 4.71a, Code 5260.

Under Code 5261, leg extension limited to 5 degrees warrants a noncompensable rating.  Leg extension limited to 10 degrees warrants a 10 percent rating.  Leg extension limited to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Code 5261. 

Code 5258 provides a maximum 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee.  See VAOPGCPREC 23-97 (July 1, 1997).  Under Code 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257. 

III.  Right Knee Disability 

In the June 2009 rating action on appeal, the RO granted service connection and assigned a 10 percent rating for right knee degenerative joint disease, effective September 26, 2008.  The Veteran disagreed with the initial evaluation.  An April 2014 Board decision denied entitlement to a rating in excess of 10 percent prior to July 2, 2010, and remanded the claim for the period after July 2, 2010.  The Board finds that for the period on appeal a rating in excess of 10 percent disabling is not warranted.  

The Veteran had received VA treatment for his right knee disability during the period on appeal.  VA treatment records from January 2012 through April 2012 show the Veteran reported exercising two days per week, including walking about one to three miles.  A July 2013 VA Treatment record noted the Veteran reported one of his hobbies as walking. 

In an April 2013 VA Treatment record the Veteran reported constant pain in his right hip, right knee, and right ankle.  The Veteran was noted to use an ace bandage for his right knee.  The Veteran's right knee presented with bony hypertrophy with slight medial joint line tenderness and "no swelling + crepitus and decreased range of motion in [flexion and extension]."  The Board notes range of motion testing was not performed to determine the exact degree of decreased range of motion.  

An August 2013 VA treatment record noted x-rays of the Veteran's right knee showed "No acute fracture subluxation.  Tricompartment degenerative change with moderately severe medial, moderate patellofemoral and mild lateral joint compartment and narrowing marginal spurring.  Progression compared with May 2010.  No significant effusion."

An October 2013 VA treatment record noted the Veteran no longer routinely walks due to his knee pain, but did stay active by working full time at a home improvement store where he performed a lot of walking and lifting.  A March 2014 VA treatment record noted the Veteran continued to work full time at the home improvement store.  The Veteran reported some leg swelling which dissipated once he elevated his feet.

An April 2014 VA treatment record noted the Veteran experienced some mild asymmetry of leg edema related to wearing tight wrap on his right knee, and that this asymmetry ceased at night once he took off the wrap.  The VA treating physician noted that the edema "relates to [the Veteran] wearing  a tight wrap on knee and compression stockings on right leg [Veteran] clearly states his legs are not asymmetric when the wrap comes off every night, hence the asymmetry likely reflects delayed venous return in [right leg]."  Indicating that the Veteran's right leg edema was likely a result of the wrap he used on his knee and legs rather than any right knee or right leg disability.    

In response to the April 2014 Board remand the Veteran was provided with a May 2014 VA examination (the examination report is dated one day prior to the date the Veteran underwent the total knee replacement).  The examiner reviewed the Veteran's claims file and performed an in person examination.  The examiner noted a diagnosis of right knee osteoarthritis in 2014.  The Veteran reported constant pain, which he rated as a 10 on a scale of one to 10, with 10 being the most severe.  The Veteran reported clicking, popping, swelling, stiffness, buckling twice a day, and infrequent locking.  The Veteran noted he had pain and stiffness after sitting for 20 minutes and needed to rest after walking for 30 minutes.  The Veteran reported working four days per week and noted that he missed about four days of work a month due to knee pain.  The Veteran denied experiencing flare-ups.  The Veteran presented with tenderness or pain to palpation for joint line or soft tissue of the right knee.  The Veteran's muscle strength was normal, joint stability was normal, no evidence of subluxation, dislocation, or shin splints were found.  The examiner referenced an x-ray which showed traumatic arthritis in the right knee.  Range of motion testing was performed which showed flexion of 110 degrees and extension of 10 degrees with pain on the ends.  The repeated range of motion test showed no additional decrease in the Veteran's range of motion.  The examiner noted the Veteran's functional loss as less movement than normal and pain on movement.  The examiner concluded "it is as likely as not that there would be further decreased function/[range of motion] secondary to pain with repeated activity.  [I]t is not possible to determine without resorting to speculation how much additional limitation there would be [.]  There is no evidence of ligamentous instability or subluxation on my exam."  

The Board finds that based on the above a rating in excess of 10 percent for right knee degenerative joint disease is not warranted.   

The RO assigned the Veteran a 10 percent rating based on x-ray evidence of arthritis with noncompensable limitation of motion.  However, under Code 5003, once compensable limitation of motion is shown, such should be evaluated under Codes 5260 for limitation of flexion or 5261 for limitation of extension.  The Veteran presented with extension limited to 10 degrees at the May 2014 VA examination, which entitles him to a 10 percent rating under Code 5261.  Therefore, the most appropriate diagnostic code for the assigned 10 percent rating is Code 5261.  This change of diagnostic code does not change or add to the Veteran's 10 percent rating, it merely evaluates him under the Code that most adequately describes the symptoms of his right knee disability.  

The Board has considered whether the Veteran is entitled to a rating in excess of 10 percent under Code 5261.  Even when considering functional loss during flare-ups or with repeated use under 38 C.F.R. §§ 4.40, 4.45, and 4.59 the Veteran's right knee disability has not met the criteria for a rating in excess of 10 percent under Code 5261.  Specifically, extension findings have at most been limited to 10 degrees.  See May 2014 VA examination.  These findings take into consideration the Veteran's complaints of pain and functional loss.  

The Board notes that the May 2014 VA examiner indicated that there would be further decreased range of motion secondary to pain with repeated activity, but stated she could not determine the degree of limitation without resorting to speculation.  However, when reading this finding in conjunction with the rest of the examination report, it does not correlate with the findings on examination.  See Monzingo v. Shinseki, 26 Vet. App. 97 (2012).  Specifically, the examiner reported that repetitive use testing revealed limitation of extension to 10 degrees, but later stated he could not determine the additional limitation of range of motion that would result as a result of repeated activity.  As a result, the Board places little weight of probative value on the indication of additional limitation of motion as it is not supported by the findings in the rest of the May 2014 examination report.  Therefore the Board finds that the Veteran is not entitled to a rating in excess of 10 percent under Code 5261.  

Regarding whether the Veteran is entitled to a separate compensable rating under Code 5260 for limitation of flexion, flexion findings have at most been limited to 110 degrees, including following the repetitive use test.  See May 2014 VA examination report.  As noted above, the May 2014 VA examination report indicated that with repeated activity the Veteran could experience additional loss of range of motion.  However, the Board places little weight of probative value on this notation.  Thus, the Veteran is not entitled to a separate compensable rating for limitation of flexion under Code 5260.  

Although the Veteran complained of his knee buckling, the objective medical evidence, including the May 2014 examination report, does not show any actual recurrent instability or subluxation of the knees.  Therefore, the Board finds that a separate rating is not warranted during the period on appeal for the Veteran's right knee disability under Diagnostic Code 5257.

The Board has considered whether any other Codes may be applicable.  The Board finds that Code 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.

In deciding the claim, the Board has considered the Veteran's statements to his VA treatment providers regarding his symptoms.  The Veteran has reported suffering from pain and instability.  He has also described his difficulty walking and sitting for prolonged periods of time.  His statements describing his symptoms are considered to be competent evidence.  Layno v. Brown, 6 Vet. App. 465 (1994).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's knee conditions has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings as provided in the examination reports directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

Therefore the Veteran is not entitled to a rating in excess of 10 percent disabling for right knee degenerative joint disease from July 2, 2010, to May 5, 2014.  

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service connected right knee disability.  The competent medical evidence of record shows that his right knee disability is primarily manifested by pain, tenderness, and limitation of motion.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  See Code 5260, 5261.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran has reportedly been employed throughout the appeal period.  Hence further consideration of a total rating for compensation based on individual unemployability (TDIU) is not warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  


ORDER

Entitlement to a rating in excess of 10 percent disabling for right knee degenerative joint disease after July 2, 2010, is denied.  


REMAND

A November 2014 rating decision provided a rating for status post right knee replacement with an evaluation of 100 percent from May 6, 2014, and 30 percent from June 1, 2015.  The November 2014 rating decision acknowledged that the status post right knee replacement evaluation was not the maximum benefit provided by the rating schedule and therefore, that the claim was still considered to be in appellate status.  However, the November 2014 supplemental statement of the case prepared prior to certification to the Board did not address the Veteran's rating for status post right knee replacement.  As discussed above, the Veteran has been continuously appealed the rating for his right knee disability, thus the evaluation assigned after the total knee replacement is still on appeal and the evidence must be addressed in a supplemental statement of the case (SSOC).  

Accordingly, the case is REMANDED for the following action:

The RO must review the record and adjudicate the claim of entitlement to an evaluation in excess of 30 percent for status post right knee replacement from June 1, 2015. And then issue an SSOC and afford the Veteran and his representatives the opportunity to respond.  The case should then be returned to the Board for further review.  
  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


